Citation Nr: 1125210	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for squamous cell carcinoma, to include residuals thereof, status post excision of lesion of mastoid and status post excision lesion of mid chest anterior chest wall.

2.  Entitlement to an initial compensable disability rating for squamous cell carcinoma, to include residuals thereof, status post excision of lesion of chest and status post excision lesion of left lower eyelid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son (R.A.)


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty from July 1951 to July 1954 and again from October 1954 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript of this proceeding has been associated with the claims file.

In July 2010, the Board remanded the claim for further development.  

The Board notes that as a result of the Board's remand of July 2010 the RO, in a rating decision of April 2011, found that the original grant of service connection on April 2007 included the issues of basal cell carcinoma, residuals thereof, status post excision of lesion of the left lower eyelid and status post excision of mid chest anterior chest wall.  The RO amended the issues as reflected on the front page of the decision.  The Board now has jurisdiction over these issues as it has been determined they were part of the original grant of service connection.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks a compensable disability rating for the service connected squamous cell carcinoma, to include residuals thereof, status post excision of lesion of mastoid and status post excision lesion of mid chest anterior chest wall, status post excision of lesion of chest, and status post excision lesion of left lower eyelid.  After a careful review of the evidence of record, the Board finds that the case must be remanded one more time before deciding the Veteran's claim.  

The Veteran was afforded VA examinations in July 2010 and November 2010.  At the July 2010 examination the Veteran was noted to have an eight centimeter (cm) long surgical scar on the mid chest from the removal of squamous cell carcinoma.  However, no width was provided for the scar and the status of the scar was not noted.  The Veteran was afforded another VA examination in November 2010, however, while the examiner noted some chest scars, none of the scars noted in the examination report measured eight cm.  Accordingly, the Board finds that the examination reports are inadequate to properly determine the status of the residuals of the service connected basal cell carcinoma, residuals thereof, including status post excision lesion of the mid chest.  A new examination is needed.  

Furthermore, the Veteran has been service connected for squamous cell carcinoma, residuals therefore, status post excision lesion of the left lower eyelid.  Private medical treatment records of September 2008 note the Veteran was found to have a 0.4 cm x 0.4 cm lesion under the left eyelid which was excised.  Moreover, the claim file contains pictures of September 2008 showing pre and post excisional images.  The Board notes that the post excisional images show what appears to be an area of the skin the size of a dime which was removed.  However, neither the July 2010 nor the November 2010 VA examinations note the presence or lack thereof, of a scar under the left eyelid.  The Board notes that the November 2010 examination does note multiple scars on the face but does not describe location, size or status of the same.  Accordingly, the Board finds that the examination reports are inadequate to properly assess the current severity of the service connected residuals of squamous cell carcinoma and a new examination is needed.

Finally, the Board notes that in ordering the VA examination of November 2010, the RO had stated that pictures must be obtained.  The November 2010 examination report notes that photos will be obtained.  However, the claims file does not contain any photos which were taken as part of the November 2010 VA examination.  On remand, any photos taken must be obtained and associated with the claims file.  If no photos were taken, then the RO must ensure that photos are obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain and associate with the claims file any photos taken in conjunction with the November 2010 VA examination.  If the photos are unavailable, it must so be stated on the record and the reason for their unavailability must be stated.

2.  Schedule the Veteran for an examination to determine the nature and extent of any and all scarring associated with the squamous cell carcinoma, to include residuals thereof, status post excision of lesion of mastoid and status post excision lesion of mid chest anterior chest wall, status post excision of lesion of chest, and status post excision lesion of left lower eyelid.  All appropriate diagnostic codes for the skin should be addressed.  Any scars of the face must be addressed for characteristics of disfigurement.  The examiner must specifically describe the scars to include their width and length, and must state if the scars are superficial, unstable or painful, deep and nonlinear, superficial and nonlinear and if they cause any limitation of motion.  For each of the body areas for which the Veteran is service connected, the examiner must specifically state whether there are any scars present.  If no scars are present, it must so be affirmatively stated in the report.  The examiner must include photos of the scars with the examination report.  

3. The RO should then review the record and ensure that all the above actions are completed.  When the RO is satisfied that the record is complete the claim should be readjudicated by the RO.  If the claim is still denied the RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


